Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Gorka on 11/16/21.
The application has been amended as follows: 

Claim 1: 1.	(Currently Amended)  A resin made container comprising: 
	a spout portion to/from which a cap can be attached/detached; 
	a shoulder portion continuous with the spout portion; 
	a body portion continuous with the shoulder portion; and 
	a bottom portion continuous with the body portion and disposed at a lowermost part; 
	wherein a decompression absorption portion provided in form of a recess in the body portion includes a bulging area protruding to the outer side of the container, 
when the resin made container undergoes decompression absorption, at least one portion of the bulging area is deformed to retract inwardly so as to have an inward 
when the resin made container is not under the decompression absorption, the bulging area is disposed without including any inward concave curvature on the exterior face of the bulging area in the horizontal cross-section of the bulging area,
wherein the bulging area includes three ridges extending in a vertical direction, and the at least one portion of the bulging area is disposed between two of the three ridges. 
Claim 4, Line 3: “a vertical direction” has been replaced with –the vertical direction--.
Claims 8 and 9 have been canceled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/E.J.V/Examiner, Art Unit 3733                                                                                                                                                                                                        



/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733